Citation Nr: 9934420	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  95-32 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to May 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1994 RO decision which denied the 
veteran's claim of service connection for PTSD.  In August 
1998, the Board remanded the claim to the RO for further 
evidentiary development.  The case was returned to the Board 
in November 1999.


REMAND

In its August 1998 remand, the Board directed the RO to 
request information from the veteran regarding:  stressful 
events during service (i.e. PTSD stressors) and sources of 
treatment for his psychiatric disorder.  Pursuant to the 
Board's remand, the RO did indeed send the veteran a letter 
in March 1999, requesting information; however, as noted in 
the representative's memorandum of September 1999, he did not 
respond.  Whether or not the veteran responded, VA is 
required to forward the available stressor information to the 
U.S. Armed Services Center for Research of Unit Records.  
Cohen v. Brown, 10 Vet.App. 128 (1997).  Additionally, it is 
noted that the August 1998 remand directed the RO to verify 
the veteran's claimed stressors and schedule him for a 
psychiatric examination; however, the RO did not do so.

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Court or the Board confers on a veteran (or 
claimant) the right to compliance with the remand orders, as 
a matter of law, and the Secretary of VA has a concomitant 
duty to ensure compliance with the terms of a remand.  As 
there was not full compliance with the Board's August 1998 
remand (as noted above), the case must again be remanded to 
the RO.  Id.  The veteran is hereby informed that the duty to 
assist is not a one-way street; he is obligated to comply 
with the VA's requests for information, in a timely fashion.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
ask him to furnish the names and 
addresses of all VA and non-VA medical 
providers who have treated him for any 
psychiatric disorder since his service 
discharge, including but not limited to 
the VA facilities in Altoona and 
Pittsburgh, Pennsylvania.  After 
obtaining any needed release forms from 
the veteran, the RO should directly 
contact the medical providers and obtain 
copies of the records not already in the 
claims file.

2.  The RO should request from the 
veteran a statement containing as much 
detail as possible regarding the 
stressors to which he was exposed during 
his period of service.  He should be 
asked to provide specific details of the 
claimed stressful events during service, 
such as dates, places, detailed 
descriptions of the events, his service 
units, duty assignments and the names and 
other identifying information concerning 
any individuals involved in the events.  
He should be told that the information is 
necessary to obtain supportive evidence 
of stressful events and that failure to 
respond may result in an adverse 
determination.

3.  Regardless of whether or not the 
veteran provides a detailed stressor 
statement, the RO must then review the 
entire claims file, including the 
veteran's previous statements of 
stressors, his hearing testimony, and any 
additional information submitted by the 
veteran or otherwise obtained pursuant to 
this remand, and prepare a summary of all 
his claimed stressors.  This summary and 
all associated documents should be sent 
to the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), 7798 
Cissna Road, Springfield, VA 22150.  The 
USASCRUR should be requested to provide 
any information which might corroborate 
the veteran's alleged stressors, to 
include unit histories regarding the 
veteran's assigned units during his 
service in Vietnam.

4.  The RO should schedule the veteran 
for a psychiatric examination to diagnose 
or rule out PTSD.  All indicated testing 
should be accomplished, and the claims 
folder should be reviewed by the examiner 
prior to the examination.  Based on 
his/her review of the case, it is 
requested that the examiner express an 
opinion as to whether the veteran is 
currently suffering from PTSD due to 
disease or injury which was incurred in 
or aggravated by service.  If the veteran 
is diagnosed with PTSD, the examiner 
should identify each claimed stressor 
which is sufficient to support the 
diagnosis and state whether there is a 
causal relationship between the stressor 
and the veteran's present symptomatology.

5.  Thereafter, the RO should 
readjudicate the veteran's claim of 
service connection for PTSD.  If the 
claim is denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration.

The purpose of this remand is to accomplish additional 
development, and it is not the Board's intent to imply 
whether the benefits requested should be granted or denied.  
Additionally, the veteran is informed he may furnish 
additional evidence and/or argument while the case is in 
remand status.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104 (1996); Quarles v. 
Derwinski, 3 Vet. App. 129 (1992); Booth v. Brown, 8 Vet. 
App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

